In our view of this case, it is not necessary to decide whether or not the same presumptions should be indulged in favor of an order of the Commissioners Court in establishing a new road which obtain in reference to the judgments of courts of general jurisdiction. Without passing upon that question, we are of opinion that the correct result was reached upon appeal and that there is no error in the judgment of the Court of Civil Appeals.
The petition for the writ of error is therefore refused.
Writ of error refused. *Page 283